Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendment
 	This Office Action is in response to the amendment filed on 03/15/22.
The applicant’s remarks and amendments to the claims were considered and results as
follow: THIS ACTION IS MADE FINAL.

2. 	Claims 1,2,4-9,11-16 and 18-20 have been amended. No claims have been cancelled. As a result, claims 1-20 now pending in this office action.

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 	A patent for a claimed invention may not be obtained, notwithstanding that the
 	claimed invention is not identically disclosed as set forth in section 102, if the
 	differences between the claimed invention and the prior art are such that the
 	claimed invention as a whole would have been obvious before the effective filing
 	date of the claimed invention to a person having ordinary skill in the art to which
 	the claimed invention pertains. Patentability shall not be negated by the manner in
 	which the invention was made.

5. 	Claims 1-3, 8-10 and 15-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Cline et al. (US 2013/0173547 A1) in view of Zhao et al. (US 2010/0145910 A1).

 	Regarding claim 1, Cline teaches a system comprising: 
 	a memory storing processor-executable process steps, (See Cline paragraph [0067], processor for executing instructions and one or more memory devices for storing instructions and data); 
 	a processing unit to execute the processor-executable process steps to cause the system to, (See Cline paragraph [0067], a computer may include at least one processor for executing instructions and one or more memory devices for storing instructions and data); 
 	create a first target table in a target system, (See Cline paragraph [0053], the target table to the source table…system 100 may create), the first target table having a structure of a first source table, and loaded with data of the first source table, (See Cline paragraph [0019], a database migration using an image copy of the data, rather than a process that unloads and reloads the data, See Cline paragraph [0048], data migration system 100 may begin the migration import process by mapping the source table names to the target table); 
 	receive a request to reload a current version of the first source table into the target system, (See Cline paragraph [0019], a process that unloads and reloads the data…target database has correct version information); and 
 	in response to the request, (See Cline paragraph [0064], system may request)
 	create a second target table in the target system, (See Cline paragraph [0053], the target table to the source table…system 100 may create), the second target table having a structure of the current version of the first source table, (See Cline paragraph [0008], creating the image copy of the data in the source database and automatically repairing the version information of the target database); 
 	copy data of the current version of the first source table to the second target table while the view is configured to select from the first target table, (See Cline paragraph [0005], a successful data migration from an image copy, the source and target tables must have compatible column definitions and the version information must be complete); and 
 	after copying of the data of the current version of the first source table to the second target table is complete, (See Cline Abstract, performing a rollback on the table after the update. The method may also include creating an image copy of the data in the source database and refreshing data in a target database with the image copy of the data in the source database. The method may also include automatically repairing the target database when the version information of the target does not correspond with the version information for the source).
 	Cline does not explicitly disclose create a view in the target system, the view having a name of the first source table and pointing to the first target table and modify the view to select from the second target table.
	However, Zhao teaches create a view in the target system, (See Zhao paragraph [0146], view created in advance one of the target data tables), the view having a name of the first source table and pointing to the first target table and modify the view to point to the second target table, (See Zhao paragraph [0037], The updated upper view points to the target data table into which the data is newly imported to ensure that the application server can smoothly access the data synchronized into the target data table).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify create a view in the target system, the view having a name of the first source table and pointing to the first target table and modify the view to select from the second target table of Zhao in order for synchronizing data between a source data table (e.g., a data table in a backend data warehouse) and a target data table. (See Zhao paragraph [0019]).

 	Regarding claim 2, Cline taught the system according to claim 1, as described
Above.  Cline further teaches the processing unit to execute the processor- executable process steps to cause the system to, (See Cline paragraph [0067], a computer may include at least one processor for executing instructions and one or more memory devices for storing instructions and data): 
 	Cline does not explicitly disclose after modification of the view to select from the second target table, deleting the first target table from the target system.  
	However, Zhao teaches after modification of the view to point to the second target table, (See Zhao paragraph [0019], the upper view points and to update the upper view to enable the upper view to point to the current target data table upon completion of data synchronization), deleting the first target table from the target system, (See Zhao paragraph [0038], an operation of clearing the non-current target data table (i.e., the target data table that is not subject to data synchronization) is also executed upon successful completion of data synchronization).
 	It would have been obvious to one with ordinary skill in the art before the
effective filing date of the claimed invention was made to modify create a view in the target system, the view having a name of the first source table and configured to select from the first target table of Zhao in order to enable a user to visualize the relationships between the tables. (See Zhao paragraph [0019]).

 	Claim 9 recites the same limitations as claim 2 above. Therefore, claim 9 is rejected based on the same reasoning.

 	Regarding claim 3, Cline taught the system according to claim 1, as described
Above.  Cline further teaches the processing unit to execute the processor- executable process steps to cause the system to, (See Cline paragraph [0067], a computer may include at least one processor for executing instructions and one or more memory devices for storing instructions and data): 
 	before receipt of the request to reload the current version of the first source table into the target system, replicating data of the first source table into the first target table, (See Cline paragraph [0036], a duplicate, See Cline paragraph [0019], a process that unloads and reloads the data. The migration can be achieved…by creating an export file of metadata that describes the attributes of the image copy and the database structures contained within the image copy and by using the export file to verify that the source…that the target database has correct version information).
 	
 	Claim 10 recites the same limitations as claim 3 above. Therefore, claim 10 is rejected based on the same reasoning.

 	Regarding claim 8, Cline teaches a computer-implemented method comprising: 
 	loading a first target table in a target system with data of a first source table of a source system, (See Cline paragraph [0019], a database migration using an image copy of the data, rather than a process that unloads and reloads the data, See Cline paragraph [0048], data migration system 100 may begin the migration import process by mapping the source table names to the target table); 
 	receiving a request to reload a current version of the first source table into the target system, (See Cline paragraph [0019], a process that unloads and reloads the data…target database has correct version information); and 
 	in response to the request, (See Cline paragraph [0064], system may request),
 	creating a second target table in the target system, (See Cline paragraph [0053], the target table to the source table…system 100 may create), the second target table having a structure of the current version of the first source table, (See Cline paragraph [0008], creating the image copy of the data in the source database and automatically repairing the version information of the target database); 
 	copying data of the current version of the first source table to the second target table while the view points to the first target table, (See Cline paragraph [0005], a successful data migration from an image copy, the source and target tables must have compatible column definitions and the version information must be complete);; and 
 	after copying of the data of the current version of the first source table to the second target table is complete, (See Cline Abstract, performing a rollback on the table after the update. The method may also include creating an image copy of the data in the source database and refreshing data in a target database with the image copy of the data in the source database. The method may also include automatically repairing the target database when the version information of the target does not correspond with the version information for the source).
 	Cline does not explicitly disclose creating a view in the target system, the view having a name of the first source table and configured to select from the first target table and modifying the view to select from the second target table. 
	However, Zhao  teaches creating a view in the target system, , (See Zhao paragraph [0146], view created in advance one of the target data tables), the view having a name of the first source table and pointing to the first target table, modifying the view to point to the second target table, , (See Zhao paragraph [0037], The updated upper view points to the target data table into which the data is newly imported to ensure that the application server can smoothly access the data synchronized into the target data table).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify creating a view in the target system, the view having a name of the first source table and configured to select from the first target table and modifying the view to select from the second target table. of Zhao in order to synchronizing data between a source data table (e.g., a data table in a backend data warehouse) and a target data table. (See Zhao paragraph [0002]).

 	Regarding claim 15, Cline teaches a system comprising:
 	a source database system storing a first source database table, (See Cline paragraph [0029], the source database objects (e.g., tables, indexes) in image copy 405 to target objects in database 184 and verifies that the structure of the source tables is the same as the structure of the target tables);
 	a target database system, (See Cline paragraph [0007], a source database to a target database);
 	a replication system to, (See Cline paragraph [0036], a duplicate):
 	instruct the target database system, (See Cline paragraph [0007], a source database to a target database); to create a first target database table, the first target database table, having a structure of the first source database table, (See Cline paragraph [0007], a source database to a target database);, (See Cline paragraph [0008], the source database before creating the image copy of the data in the source database…information of the target database);
 	load data of the first source database table into the first target database table, (See Cline paragraph [0019], a database migration using an image copy of the data, rather than a process that unloads and reloads the data, See Cline paragraph [0048], data migration system 100 may begin the migration import process by mapping the source table names to the target table); 
 	receive a request to reload a current version of the first source database table into the target database system, (See Cline paragraph [0019], a process that unloads and reloads the data…target database has correct version information); and
 	in response to the request, (See Cline paragraph [0064], system may request),
 	instruct the target database system to create a second target database table, the second target database table having a structure of the current version of the first source database table, (See Cline paragraph [0007], a source database to a target database);, (See Cline paragraph [0008], the source database before creating the image copy of the data in the source database…information of the target database); 
 	copy data of the current version of the first source database table to the second target database table while the view points to the first target database table, (See Cline paragraph [0029], copy 405 from the source object identifiers to the target object identifiers. Migration importer 184 may also include module 176 that maps the source database objects (e.g., tables, indexes) in image copy 405 to target objects in database 184); and 
 	after copying of the data of the current version of the first source database table to the second target database table is complete, (See Cline Abstract, performing a rollback on the table after the update. The method may also include creating an image copy of the data in the source database and refreshing data in a target database with the image copy of the data in the source database. The method may also include automatically repairing the target database when the version information of the target does not correspond with the version information for the source).
 	Cline does not explicitly disclose instruct the target database system to create a view, the view having a name of the first source database table and pointing to the first target database table and instruct the target database system to modify the view to point to the second target table.
	However, Zhao teaches instruct the target database system to create a view, the view having a name of the first source database table and pointing to the first target database table, (See Zhao paragraph [0146], view created in advance one of the target data tables, (See Zhao paragraph [0146], view created in advance one of the target data tables, create table t2 as select*from schema2.tablename@lnk_dw), and instruct the target database system to modify the view to point to the second target table, (See Zhao paragraph [0037], The updated upper view points to the target data table into which the data is newly imported to ensure that the application server can smoothly access the data synchronized into the target data table).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify instruct the target database system to create a view, the view having a name of the first source database table and pointing to the first target database table and instruct the target database system to modify the view to point to the second target table of Zhao to modify synchronizing data between a source data table (e.g., a data table in a backend data warehouse) and a target data table. (See Zhao paragraph [0019]).

 	Regarding claim 16, Cline taught the system according to claim 15, as described
Above.  Cline further teaches the replication system to, (See Cline paragraph [0036], a duplicate):
	Cline does not explicitly disclose after the view is modified to select from the second target database table, instruct the target database system to delete the first target database table.
	However, Zhao teaches after the view, is modified to point to the second target database table, (See Zhao paragraph [0019], the upper view points and to update the upper view to enable the upper view to point to the current target data table upon completion of data synchronization), instruct the target database system to delete the first target database table, , (See Zhao paragraph [0038], an operation of clearing the non-current target data table (i.e., the target data table that is not subject to data synchronization) is also executed upon successful completion of data synchronization).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify after the view is modified to select from the second target database table, instruct the target database system to delete the first target database table of Zhao in order to enable a user to visualize the relationships between the tables. (See Zhao paragraph [0019]).
 	
 6. 	Claims 4, 11,17 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Cline et al. (US 2013/0173547 A1) in view of Zhao et al. (US 2010/0145910 A1).and further in view of Bose et al. (US 2009/0292745 A1).

 	Regarding claim 4, Cline taught the system according to claim 3, as described
Above.  Cline further teaches the processing unit to execute the processor- executable process steps to cause the system to, (See Cline paragraph [0067], a computer may include at least one processor for executing instructions and one or more memory devices for storing instructions and data): 
 	Cline does not explicitly disclose after modification of the view to select from the second target table.
	However, Zhao teaches after modification of the view to point to the second target table, ((See Zhao paragraph [0037], The updated upper view points to the target data table into which the data is newly imported to ensure that the application server can smoothly access the data synchronized into the target data table).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify after modification of the view to point to the second target table of Zhao in order to enable a user to visualize the relationships between the tables. (See Zhao paragraph [0019]).
 	Cline together with Zhao does not explicitly disclose replicating data of the current version of first source table into the second target table.
	However, Bose teaches replicating data of the current version of first source table into the second target table, (See Bose paragraph [0030], the database management system includes a target database and a replication system including at least one of a structural replication component adapted to replicate structure and a data replication component adapted to replicate data, the replication system being operable to replicate at least one of structure and data from either the first source database or the second source database to the target database).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify replicating data of the current version of first source table into the second target table of Bose in order to identify both the first and second data records from the first and second tables. (See Bose paragraph [0033]).

 	Claim 11 recites the same limitations as claim 4 above. Therefore, claim 11 is rejected based on the same reasoning.

 	Regarding claim 17, Cline taught the system according to claim 15, as described
Above.  Cline further teaches the replication system to: (See Cline paragraph [0036], a duplicate):  before receipt of the request to reload the current version of the first source database table into the target database system, (a process that unloads and reloads the data. The migration can be achieved…by creating an export file of metadata that describes the attributes of the image copy and the database structures contained within the image copy and by using the export file to verify that the source…that the target database has correct version information).
	Cline together with Zhao does not explicitly disclose replicating data of the first source database table into the first target database table.
	However, Bose teaches replicating data of the first source database table into the first target database table, (See Bose paragraph [0030], the database management system includes a target database and a replication system including at least one of a structural replication component adapted to replicate structure and a data replication component adapted to replicate data, the replication system being operable to replicate at least one of structure and data from either the first source database or the second source database to the target database).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify replicating data of the first source database table into the first target database table of Bose in order to to identify both the first and second data records from the first and second tables. (See Bose paragraph [0033]).

 	Regarding claim 18, Cline taught the system according to claim 17, as described
Above. Cline further teaches the replication system to: (See Cline paragraph [0036], a duplicate):
 	Cline does not explicitly disclose after the view is modified to point to the second target database table.
	However, Zhao teaches after the view is modified to point to the second target database table, ((See Zhao paragraph [0037], The updated upper view points to the target data table into which the data is newly imported to ensure that the application server can smoothly access the data synchronized into the target data table).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify after the view is modified to point to the second target database table of Zhao in order to enable a user to visualize the relationships between the tables. (See Zhao paragraph [0019]).
 	Cline together with SIMON does not explicitly disclose replicate data of the current version of first source database table into the second target database table.	However, Bose teaches replicate data of the current version of first source database table into the second target database table, (See Bose paragraph [0030], the database management system includes a target database and a replication system including at least one of a structural replication component adapted to replicate structure and a data replication component adapted to replicate data, the replication system being operable to replicate at least one of structure and data from either the first source database or the second source database to the target database).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to modify replicate data of the current version of first source database table into the second target database table of Bose in order to identify both the first and second data records from the first and second tables. (See Bose paragraph [0033]).

Response to Amendment
 	Applicant's arguments with respect to claims 1-4,8-11 and 15-18 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
 	Claims 5-7, 12-14 and 19-20 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.

Conclusion/Points of Contacts
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163